DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oe et al (US 2012/0255937) in view of Li (US 2005/0205538).
Oe shows the method and structure claimed including a laser machining head/scanner (4) whose movement direction is moved by a robot (1) to cause the head to move along a machining line which is shown by a welding locus wherein a shape of a radiation/weaving locus is variably made by the laser head based on the movement direction of the head using a laser as illustrated in Figure 7. Also, see para [0026] to [0031], and [0054]-[0058]. But, Oe does not show adjusting the shape of the radiation locus such that a constant relative angel is kept between the movement direction and a direction of a representative angle of the shape of the radiation locus. 
Li shows it is known to adjust a shape of the radiation locus (508) wherein a relative angel of the radiation locus is kept constant as a major axis of the beam is aligned along with a movement direction (504) as illustrated in Figure 5 that provides for a constant laser machining capacity along the direction of the movement in a workpiece. Li shows that the shape (508) of the radiation locus is adjusted along the movement direction (504) with a constant relative angle that kept between the movement direction and the direction of the relative angle.  

    PNG
    media_image1.png
    526
    552
    media_image1.png
    Greyscale



    
In view of Li, it would have been obvious to one of ordinary skill in the art to adapt Oe with the shape of the radiation locus that is adjusted and made to provide a relative angle kept constant with respect to the movement direction of the angle of the shape of the radiation locus so that the laser machining capacity is also made constant on a workpiece as desired by the user.   
With respect to claims 2, 3, 5-8, 12, 14, 16, 17 and 19, Oe further shows for adjusting the radiation locus made by the laser head as the laser head is adjusted based on a posture and/or position of the head that is determined and changed by a motion of the robot, and setting, in advance, the representative angle, which is selected and determined by a focus calculation portion (27) which is controlled by control circuitry that includes a robot control apparatus (2) connected to the laser head (4) and the robot via a cable to control a motion of the robot and a motion of the head that variably makes the shape of the radiation locus as taught by Li.    
With respect to claims 4, 9-11, 13, 15, 18 and 20, Oe further shows for calculating the motion of the head via a focus calculation portion (27) based on current position/posture of the laser scanner, and the motion of the head that is calculated to make the radiation locus illustrated by a weaving locus. Thus, it would have been obvious to one of the ordinary skill in the art to adapt Oe in view of Li with the motion of the head that is predictably prioritized when both the position/posture of the head and the motion of the head are available since it is the motion of the head that produces the radiation locus which is shown by the motion of the laser head. 
Response to Arguments
Applicant's arguments filed 2/16/2022 have been fully considered but they are not persuasive. 
Applicant argues that Li shows a relative angle with respect to the center line (504) that is kept constant but not with respect to the moving direction of the feature (502). Examiner disagrees with the characterization of the angle as argued by the applicant. Contrary to the applicant’s argument, the relative angle α of the shape of the radiation locus is shown to kept constant as the radiation locus shape is moved along the movement direction (504) of the head the wherein the angle of 90° between the major axis and the minor axis of the radiation shape is kept constant as illustrated below.   

    PNG
    media_image2.png
    471
    637
    media_image2.png
    Greyscale


	Thus, the applicant’s arguments are not deemed persuasive.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG Y PAIK/Primary Examiner, Art Unit 3761